337 F.2d 1013
UNITED STATES of America ex rel. Samuel GREEN, Appellant,v.A. T. RUNDLE, Superintendent State Correctional Institution,Philadelphia, Penn., 19130.
No. 14867.
United States Court of Appeals Third Circuit.
Argued Oct. 19, 1964.Decided Nov. 18, 1964.

Samuel Green, pro se.
James C. Crumlish, Dist. Atty., Philadelphia, Pa.  (John F. Hassett, Asst. Dist. Atty., Thomas M. Reed, Chief Asst. Dist. Atty., Prosecution Dept., F. Emmett Fitzpatrick, Jr., Dist. Atty., Philadelphia, Pa., on the brief), for appellee.
Before McLAUGHLIN, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
This appeal is clearly without merit.  The judgment of the district court will be affirmed.